Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
In regards to independent claim 1, Applicant argues Nian (US 20200150233) only uses a single map, the high definition map of the claims, and fails to disclose the local map. Applicant continues, that instead Nian teaches optimizing pose information using voxel matching, by comparing the 3D representation of a point cloud frame with that of a high definition map to optimize the position information of the current point cloud frame, which is in no way a local map built by combining a plurality of frames of historical point cloud. Applicant argues that Nian at best discusses the initial, rough pose of a point cloud frame can be determined based on positioning result of a preceding frame, and nowhere discloses a local map built by combining a plurality of frames of historical point cloud. 
However, the only definition provided within the claims of how the local map is defined is that “the local map is built by combining a plurality of frames of historical point cloud data”. The specification does not provide significantly more information than the claims of how this local map is built. Nian teaches navigating through a point cloud captured by LiDAR over multiple frames taken at multiple times ([0022]). Nian further discusses at least comparing 3D representations of the environment at times t1 and t2 ([0060]), which may be based on another initial time t0 ([0050]). The 3D representation is created based on initial pose estimation, which is obtained from the previous point cloud frame ([0033], [0034]). As such, as time t2, which is after t1, which is after t0, two historical frames of point cloud are used to construct the 3D representation at time t2. Because the local map is defined only as formed form a combination of frames of the point cloud, Nian teaches exactly this. 
As such, this argument is unpersuasive. 
Applicant argues Nian fails to disclose determining first local positioning information of the device in the local coordinate system at the first time and in [0047] merely discusses optimizing pose information T of the vehicle using a voxel matching method, which is based on 3D representations of the current point cloud frame and point cloud data of the high definition map. Therefore, Nian is silent on the first local positioning information. 
However, [0047] teaches searching a X, Y, Z, roll, pitch, and yaw to match the point cloud frame and the high definition map. This matches the positioning information of the point cloud frame taken with the high definition map. As the claims only require the rather broad “first local positioning information”, and in no way require the actual position, but only the broader “positioning information” a suitably broad rejection is perfectly appropriate. Nonetheless, as previously asserted, the local coordinate system is built about the device acquiring information, and the device therefore must be set as the origin about which all points are defined. As such, as the local coordinate system is built around the device at the origin, local positioning information is determined and, even more so, as the 3D representation of the environment is analyzed determining X, Y, and Z coordinates, additional local positioning information is determined which is then used to relate the 3D representation and the high definition map. 
As such, this argument is unpersuasive.  
Applicant argues Maloney (US 20200349362) does not remedy the noted deficiencies of Nian. 
Maloney is not required to remedy any challenged deficiency and therefore this argument is unpersuasive. 
Applicant argues independent claims 11 and 20 are each allowable for similar reasons to claim 1. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable for their dependency. 
This argument is unpersuasive as the independent claims have each been fully rejected and for the reasons as given above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nian et al. (US 20200150233).
In regards to claim 1, Nian teaches a method, comprising: (Figs 4, 5)
obtaining point cloud data collected by a LiDAR on a device at a first time; ([0045] in step S402 LiDAR captures point cloud frame. [0060] this frame of point cloud data corresponds to a first time.)
determining, based on the point cloud data and a global map built in a global coordinate system, first global positioning information of the device in the global coordinate system at the first time; ([0046] in step S404 a high definition map is received, providing a rough position of the point cloud data. [0022] native local LiDAR coordinate data may be transformed into global coordinate data.)
determining, based on the point cloud data and a local map built in a local coordinate system, first local positioning information of the device in the local coordinate system at the first time, wherein the local map is built by combining a plurality of frames of historical point cloud data; ([0047] in step S404 a 3D representation may be generated of the environment around the vehicle based on the point cloud data. As the point cloud data is measured about the device, the origin of the 3D representation built from the point cloud data must be at the device used for local positioning in a local coordinate system. This is a local map built in a local coordinate system. Likewise, this always positions the device at the origin of the local coordinate system because the local coordinate system is built around the device. [0033] 3D representation can be created based on initial pose estimation, which is [0034] obtained from the previous point cloud frame. [0022] point cloud data consists of multiple frames taken at various times points, which requires a combination of historical and real time frames. [0060] 3D representation of environment around vehicle may be compared at different times, t1 and t2, where either t1 or t2 is before the other point. As the previous time point cloud is input to the processing of the second time point cloud, the current map itself is built upon a previous time local map. [0050] these are based on initial time t0. As such, when at time t2, which is after time t1, which is after time t0, then a plurality of historical frames of point cloud data, corresponding to times t0 and t1, are combined with a real time frame at time t2 to determine the point cloud in the local system serving as a local map.) and 
determining, based on at least the first global positioning information and the first local positioning information, a first positioning result of the device at the first time. ([0058] based on merged pose and point cloud information, the vehicle can be positioned in the map. The merged pose information is the position result, which is denoted later on the map.)

In regards to claim 9, Nian teaches the method of claim 1, further comprising: 
updating the local map based on the point cloud data. ([0033], [0060] 3D representation is built based upon input from previous time, where the input includes information derived from the previous time 3D representation. This functions to update the local map, which the 3D representation by incorporating new point cloud data.)

In regards to claim 10, Nian teaches the method of claim 1, wherein the first positioning result indicates a pose of the device in one or more of the global coordinate system or the local coordinate system at the first time. ([0058] merged pose information simultaneously indicates both a pose of the point cloud data and the position. The data may be either in the local coordinate system or [0022] native local LiDAR coordinate data may be transformed into global coordinate data.)

In regards to claim 11, Nian teaches a computing device (Fig 1, 2), comprising: 
one or more processors; ([0024] processor 204 may be on-board vehicle, inside mobile device, or cloud processor.) and 
a memory for storing one or more programs which, when executed by the one or more processors, cause the computing device to perform acts comprising: ([0024] memory 206 for performing functions.)
obtaining point cloud data collected by a LiDAR on a device at a first time; ([0045] LiDAR 140 captures point cloud frame. [0060] this frame of point cloud data corresponds to a first time.)
determining, based on the point cloud data and a global map built in a global coordinate system, first global positioning information of the device in the global coordinate system at the first time; ([0046] a high definition map is received, providing a rough position of the point cloud data. [0022] native local LiDAR coordinate data may be transformed into global coordinate data.)
determining, based on the point cloud data and a local map built in a local coordinate system with, first local positioning information of the device in the local coordinate system at the first time, wherein the local map is built by combining a plurality of frames of historical point cloud; ([0047] a 3D representation may be generated of the environment around the vehicle based on the point cloud data. As the point cloud data is measured about the device, the origin of the 3D representation built from the point cloud data must be at the device used for local positioning in a local coordinate system. This is a local map built in a local coordinate system. Likewise, this always positions the device at the origin of the local coordinate system because the local coordinate system is built around the device. [0033] 3D representation can be created based on initial pose estimation, which is [0034] obtained from the previous point cloud frame. [0022] point cloud data consists of multiple frames taken at various times points, which requires a combination of historical and real time frames. [0060] 3D representation of environment around vehicle may be compared at different times, t1 and t2, where either t1 or t2 is before the other point. As the previous time point cloud is input to the processing of the second time point cloud, the current map itself is built upon a previous time local map. [0050] these are based on initial time t0. As such, when at time t2, which is after time t1, which is after time t0, then a plurality of historical frames of point cloud data, corresponding to times t0 and t1, are combined with a real time frame at time t2 to determine the point cloud in the local system serving as a local map.) and 
determining, based on at least the first global positioning information and the first local positioning information, a first positioning result of the device at the first time. ([0058] based on merged pose and point cloud information, the vehicle can be positioned in the map. The merged pose information is the position result, which is denoted later on the map.)

In regards to claim 19, Nian teaches the computing device of claim 11, wherein the acts further comprise: 
updating the local map based on the point cloud data. ([0033], [0060] 3D representation is built based upon input from previous time, where the input includes information derived from the previous time 3D representation. This functions to update the local map, which the 3D representation by incorporating new point cloud data.)

In regards to claim 20, Nian teaches a computer-readable storage medium having stored thereon a computer program that, when executed by a computing device, causes the computing device to perform: ([0061], [0024] computer readable storage medium stores instructions.)
obtaining point cloud data collected by a LiDAR on an object at a first time; ([0045] LiDAR captures point cloud frame. [0060] this frame of point cloud data corresponds to a first time.)
determining, based on the point cloud data and a global map built in a global coordinate system, first global positioning information of the object in the global coordinate system at the first time; ([0046] a high definition map is received, providing a rough position of the point cloud data. [0022] native local LiDAR coordinate data may be transformed into global coordinate data.)
determining, based on the point cloud data and a local map built in a local coordinate system, first local positioning information of the object in the local coordinate system at the first time, wherein the local map is built by combining a plurality of frames of historical point cloud; ([0047] a 3D representation may be generated of the environment around the vehicle based on the point cloud data. As the point cloud data is measured about the device, the origin of the 3D representation built from the point cloud data must be at the device used for local positioning in a local coordinate system. This is a local map built in a local coordinate system. Likewise, this always positions the device at the origin of the local coordinate system because the local coordinate system is built around the device. [0033] 3D representation can be created based on initial pose estimation, which is [0034] obtained from the previous point cloud frame. [0022] point cloud data consists of multiple frames taken at various times points, which requires a combination of historical and real time frames. [0060] 3D representation of environment around vehicle may be compared at different times, t1 and t2, where either t1 or t2 is before the other point. As the previous time point cloud is input to the processing of the second time point cloud, the current map itself is built upon a previous time local map. [0050] these are based on initial time t0. As such, when at time t2, which is after time t1, which is after time t0, then a plurality of historical frames of point cloud data, corresponding to times t0 and t1, are combined with a real time frame at time t2 to determine the point cloud in the local system serving as a local map.) and 
determining, based on at least the first global positioning information and the first local positioning information, a first positioning result of the object at the first time. ([0058] based on merged pose and point cloud information, the vehicle can be positioned in the map. The merged pose information is the position result, which is denoted later on the map.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nian in view of Maloney (US 20200349362).
In regards to claim 2, Nian teaches the method of claim 1, wherein determining the first positioning result comprises: 
obtaining inertial measurement data of the device at the first time;  ([0019] [0045] initial pose data may be captured by inertial measurement unit.)
Nian does not teach:
determining, by integrating the inertial measurement data, first inertial positioning information of the device in an inertial coordinate system at the first time; and 
determining the first positioning result based on the first global positioning information, the first local positioning information and the first inertial positioning information.
However, Maloney teaches using dead reckoning and integrating odometer and gyroscope data in time to form a two dimensional track of the position of a vehicle ([0174]). Data collected from an inertial measurement unit and odometer are used to account for the movement of the vehicle over time to determine the position ([0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Nian, by incorporating the teachings of Maloney, such that dead reckoning is performed, integrating data collected by an IMU and an odometer, and combined with map information to, at least in part, produce a position of the vehicle.
The motivation to do so is that, as acknowledged by Maloney, such a modification allows for improved data determination, thereby increasing the abilities of autonomous driving ([0093]). 

In regards to claim 3, Maloney teaches that nodes are propagated based upon the movement of the vehicle and then new sensor measurements are taken ([0105]). This is compensating for motion within sensor readings by adjusting key points in the form of nodes based upon motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that motion compensation is performed on the sensor data, including the point clod data of Nian, and this happens before determining the global or local map positioning information.
The motivation to do so is that, as acknowledged by Maloney, such a modification allows for improving location and sensor recognition ([0005], [0006]), which one of ordinary skill in the art would have recognized improves the safety of the vehicle and passengers. 

In regards to claim 4, Nian also teaches a previous time point cloud information may be input to the determination of the current time point cloud information ([0034]). The previous time is a second time before the current, first time. 
Maloney teaches using a probabilistic model to determine where a vehicle is likely to be in the environment based on current observations of the environment around the vehicle, at least including landmarks, inertia measurements, and previous probable locations ([0097]). The system may use data from one or more data sets in combination with multiple position detection modules, based on current observations to determine probable locations of the vehicle ([0100]). The likely locations and probability determinations are iterated until a most likely position is determined ([0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that a probability associated with a plurality of positions is determined at multiple times and the probable position process is iterated through until a most probable position is determined. 
The motivation to do so is that, as acknowledged by Maloney, such a modification allows for more accurately determining and predicting the position of the vehicle ([0102]). 

In regards to claim 5, Nian, as modified by Maloney, teaches the method of claim 4, wherein determining the posterior probability comprises: 
determining a first likelihood value associated with the first global positioning information; ([0060] a probability density function may be defined representing pose information of a corresponding point cloud frame within 3-D space. [0047] this may be represented in 3-D space of the high definition map.)
Maloney teaches using a probabilistic model to determine probabilities of positions of where a vehicle is likely to be, incorporating current observations of the environment around the vehicle and inertial data ([0097]). The inertial data determines a position of the vehicle with a likely error associated with it ([0105]), which is a likelihood value associated with inertial position information. Further, a probability distribution of the position of the subject in at least an X and Y dimension is determined in local space of a given region around the subject ([0109]), which is a likelihood value associated with local positioning information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that a likelihood value associated with a position on a local map is determined, a likelihood value associated with a position from inertial data is determined, and this information along with a likelihood value determined from a probability distribution in 3D space created from a high definition map in a global system, are combined to determine positional probability.
The motivation to do so is that, as acknowledged by Maloney, allows for predictions of positions to be made while taking into account errors ([0097], [0105], [0153]).

In regards to claim 6, Nian, as modified by Maloney, teaches the method of claim 5, wherein the first global positioning information indicates a first pose of the device in the global coordinate system, the first local positioning information indicates a second pose of the device in the local coordinate system, and the determining the first likelihood value comprises:  ([0045] initial pose data may be captured corresponding to the current point cloud frame. This is a local pose in a local coordinate system. [0046] high definition map information is received based on pose data, this must place the pose in the high definition map coordinate system, which is the global system.) 
determining an estimate of the first pose based on the second pose and a transformation relationship between the global coordinate system and the local coordinate system; ([0022] data from local coordinate system may be transformed into the global coordinate system based on the pose data. This provides an estimate of the first pose by transforming the coordinates of the local system into coordinates of the global system, including representations of pose.)
analyzing the estimate and the first pose indicated by the first global positioning information; ([0047] pose information is assessed and optimized.) and  
determining the first likelihood value based on a result of the analyzing. ([0060] a probability density function may be defined based on pose, point cloud data, and 3-D map information)

In regards to claim 7, Nian, as modified by Maloney, teaches the method of claim 5, wherein the first local positioning information indicates a relative pose of the point cloud data relative to the local map, a second pose of the device in the local coordinate system, and a third pose of the local map in the local coordinate system, ([0045] initial pose data may be captured corresponding to the current point cloud frame. This is a local pose in a local coordinate system of the point cloud data. [0017] as the LiDAR determining the point cloud is mounted on the vehicle with some known orientation, the pose of the device is a known offset of the pose of the point cloud. [0034] roll, pitch, and yaw are determined. [0047] pose information is optimized to find the difference between global map 3D data and point cloud determined 3D data, this requires determining the pose of the local 3D map data in a local coordinate system.) and 
determining an estimate of the relative pose based on the second pose and the third pose; ([0047] pose information is assessed and optimized based at least in part on roll, pitch, and yaw of the vehicle. This pose optimization requires a determination of the pose of the local map within the local coordinate system as these coordinates are then related to the global system which first requires assessing the coordinates of the local map, itself resulting in a pose. Pose optimization produces an optimized estimated pose of the point cloud data.)
analyzing the estimate and the relative pose indicated by the first local positioning information; ([0047], [0048] pose optimization processing is repeated where the initial pose estimate and the optimized pose estimate are analyzed.) and 
Maloney teaches a probability distribution of the position of the subject in at least an X and Y dimension is determined in local space of a given region around the subject ([0109]), which is a likelihood value associated with local positioning information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that the pose information in the local coordinate system is fed into the processing of Maloney and used to determine the likelihood of the position. 
The motivation to do so is that, as acknowledged by Maloney, such processing allows for determining likely positions while taking into account errors, biases, and noise ([0153]), which one of ordinary skill in the art would have recognized improves the safety of the vehicle. 

In regards to claim 8, Nian, as modified by Maloney, teaches the method of claim 5, wherein determining the posterior probability comprises: 
determining a fourth likelihood value associated with second global positioning information of the device in the global coordinate system at the second time; ([0060] a probability density function may be defined representing pose information of a corresponding point cloud frame within 3-D space. [0047] this may be represented in 3-D space of the high definition map. [0034], [0036] previous time point cloud information is determined and the processing is repeated and input to the next frame processing. As such, every current frame, after the initial has likelihood determinations made for a frame before it.)
Maloney teaches using a probabilistic model to determine probabilities of positions of where a vehicle is likely to be, incorporating current observations of the environment around the vehicle and inertial data ([0097]). The inertial data determines a position of the vehicle with a likely error associated with it ([0105]), which is a likelihood value associated with inertial position information. Further, a probability distribution of the position of the subject in at least an X and Y dimension is determined in local space of a given region around the subject ([0109]), which is a likelihood value associated with local positioning information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that a likelihood value associated with a position on a local map is determined at a previous time, a likelihood value associated with a position from inertial data is determined at the previous time, and this information along with a likelihood value determined from a probability distribution in 3D space created from a high definition map in a global system and the first time versions of the same information, are combined to determine positional probability.
The motivation to do so is that, as acknowledged by Maloney, allows for predictions of positions to be made while taking into account errors ([0097], [0105], [0153]).

In regards to claim 12, Nian teaches the computing device of claim 11, wherein the determining the first positioning result comprises: 
obtaining inertial measurement data of the device at the first time; ([0019] [0045] initial pose data may be captured by inertial measurement unit.)
Nian does not teach: 
determining, by integrating the inertial measurement data, first inertial positioning information of the device in an inertial coordinate system at the first time; and 
determining the first positioning result based on the first global positioning information, the first local positioning information and the inertial positioning information.
However, Maloney teaches using dead reckoning and integrating odometer and gyroscope data in time to form a two dimensional track of the position of a vehicle ([0174]). Data collected from an inertial measurement unit and odometer are used to account for the movement of the vehicle over time to determine the position ([0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Nian, by incorporating the teachings of Maloney, such that dead reckoning is performed, integrating data collected by an IMU and an odometer, and combined with map information to, at least in part, produce a position of the vehicle.
The motivation to do so is that, as acknowledged by Maloney, such a modification allows for improved data determination, thereby increasing the abilities of autonomous driving ([0093]).

In regards to claim 13, Maloney teaches that nodes are propagated based upon the movement of the vehicle and then new sensor measurements are taken ([0105]). This is compensating for motion within sensor readings by adjusting key points in the form of nodes based upon motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that motion compensation is performed on the sensor data, including the point clod data of Nian, and this happens before determining the global or local map positioning information.
The motivation to do so is that, as acknowledged by Maloney, such a modification allows for improving location and sensor recognition ([0005], [0006]), which one of ordinary skill in the art would have recognized improves the safety of the vehicle and passengers. 

In regards to claim 14, Nian, as modified by Maloney, teaches the computing device of claim 12.
Nian also teaches a previous time point cloud information may be input to the determination of the current time point cloud information ([0034]). The previous time is a second time before the current, first time.
Maloney teaches using a probabilistic model to determine where a vehicle is likely to be in the environment based on current observations of the environment around the vehicle, at least including landmarks, inertia measurements, and previous probable locations ([0097]). The system may use data from one or more data sets in combination with multiple position detection modules, based on current observations to determine probable locations of the vehicle ([0100]). The likely locations and probability determinations are iterated until a most likely position is determined ([0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that a probability associated with a plurality of positions is determined at multiple times and the probable position process is iterated through until a most probable position is determined. 
The motivation to do so is that, as acknowledged by Maloney, such a modification allows for more accurately determining and predicting the position of the vehicle ([0102]). 

In regards to claim 15, Nian, as modified by Maloney, teaches the computing device of claim 14, wherein the determining the posterior probability comprises: 
determining a first likelihood value associated with the first global positioning information; ([0060] a probability density function may be defined representing pose information of a corresponding point cloud frame within 3-D space. [0047] this may be represented in 3-D space of the high definition map.)
Maloney teaches using a probabilistic model to determine probabilities of positions of where a vehicle is likely to be, incorporating current observations of the environment around the vehicle and inertial data ([0097]). The inertial data determines a position of the vehicle with a likely error associated with it ([0105]), which is a likelihood value associated with inertial position information. Further, a probability distribution of the position of the subject in at least an X and Y dimension is determined in local space of a given region around the subject ([0109]), which is a likelihood value associated with local positioning information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that a likelihood value associated with a position on a local map is determined, a likelihood value associated with a position from inertial data is determined, and this information along with a likelihood value determined from a probability distribution in 3D space created from a high definition map in a global system, are combined to determine positional probability.
The motivation to do so is that, as acknowledged by Maloney, allows for predictions of positions to be made while taking into account errors ([0097], [0105], [0153]).

In regards to claim 16, Nian, as modified by Maloney, teaches the computing device of claim 15, wherein the first global positioning information indicates a first pose of the device in the global coordinate system, the first local positioning information indicates a second pose of the device in the local coordinate system, and the determining the first likelihood value comprises: ([0045] initial pose data may be captured corresponding to the current point cloud frame. This is a local pose in a local coordinate system. [0046] high definition map information is received based on pose data, this must place the pose in the high definition map coordinate system, which is the global system.)
determining an estimate of the first pose based on the second pose and a transformation relationship between the global coordinate system and the local coordinate system; ([0022] data from local coordinate system may be transformed into the global coordinate system based on the pose data. This provides an estimate of the first pose by transforming the coordinates of the local system into coordinates of the global system, including representations of pose.)
analyzing the estimate and the first pose indicated by the global positioning information; ([0047] pose information is assessed and optimized.) and 
determining the first likelihood value based on at least a result of the analyzing. ([0060] a probability density function may be defined based on pose, point cloud data, and 3-D map information)

In regards to claim 17, Nian, as modified by Maloney, teaches the computing device of claim 15, wherein the first local positioning information indicates a relative pose of the point cloud data relative to the local map, a second pose of the device in the local coordinate system, and a third pose of the local map in the local coordinate system, ([0045] initial pose data may be captured corresponding to the current point cloud frame. This is a local pose in a local coordinate system of the point cloud data. [0017] as the LiDAR determining the point cloud is mounted on the vehicle with some known orientation, the pose of the device is a known offset of the pose of the point cloud. [0034] roll, pitch, and yaw are determined. [0047] pose information is optimized to find the difference between global map 3D data and point cloud determined 3D data, this requires determining the pose of the local 3D map data in a local coordinate system.) and 
determining an estimate of the relative pose based on the second pose and the third pose; ([0047] pose information is assessed and optimized based at least in part on roll, pitch, and yaw of the vehicle. This pose optimization requires a determination of the pose of the local map within the local coordinate system as these coordinates are then related to the global system which first requires assessing the coordinates of the local map, itself resulting in a pose. Pose optimization produces an optimized estimated pose of the point cloud data.)
analyzing the estimate and the relative pose indicated by the first local positioning information; ([0047], [0048] pose optimization processing is repeated where the initial pose estimate and the optimized pose estimate are analyzed.) and 
Maloney teaches a probability distribution of the position of the subject in at least an X and Y dimension is determined in local space of a given region around the subject ([0109]), which is a likelihood value associated with local positioning information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that the pose information in the local coordinate system is fed into the processing of Maloney and used to determine the likelihood of the position. 
The motivation to do so is that, as acknowledged by Maloney, such processing allows for determining likely positions while taking into account errors, biases, and noise ([0153]), which one of ordinary skill in the art would have recognized improves the safety of the vehicle.

In regards to claim 18, Nian, as modified by Maloney, teaches the computing device of claim 15, wherein the determining the posterior probability comprises: 
determining a fourth likelihood value associated with second global positioning information of the device in the global coordinate system at the second time; ([0060] a probability density function may be defined representing pose information of a corresponding point cloud frame within 3-D space. [0047] this may be represented in 3-D space of the high definition map. [0034], [0036] previous time point cloud information is determined and the processing is repeated and input to the next frame processing. As such, every current frame, after the initial has likelihood determinations made for a frame before it.)
Maloney teaches using a probabilistic model to determine probabilities of positions of where a vehicle is likely to be, incorporating current observations of the environment around the vehicle and inertial data ([0097]). The inertial data determines a position of the vehicle with a likely error associated with it ([0105]), which is a likelihood value associated with inertial position information. Further, a probability distribution of the position of the subject in at least an X and Y dimension is determined in local space of a given region around the subject ([0109]), which is a likelihood value associated with local positioning information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device Nian, as already modified by Maloney, by further incorporating the teachings of Maloney, such that a likelihood value associated with a position on a local map is determined at a previous time, a likelihood value associated with a position from inertial data is determined at the previous time, and this information along with a likelihood value determined from a probability distribution in 3D space created from a high definition map in a global system and the first time versions of the same information, are combined to determine positional probability.
The motivation to do so is that, as acknowledged by Maloney, allows for predictions of positions to be made while taking into account errors ([0097], [0105], [0153]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman et al. (US 20200379481) teaches using dead reckoning to determine the location of a vehicle and the probabilities associated with it. 
Prasser et al. (US 20190301873) teaches determining local map poses and relating them to a global coordinate system with fixed points. 
Kirby et al. (US 20070299603) teaches using GPS or dead reckoning data to track the position of a vehicle and different levels of uncertainty and error associated with the type of tracking. 
Sivakumar et al. (US 20200035099) teaches as a vehicle traverses between an origin point on a local map to a destination, assessing the available feature data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661